DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 8/5/2014 and 10/15/2014 are considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7, 8 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Potyrailo et al. (US 20140011286), hereinafter ‘Potyrailo’.
Regarding Claims 1, 4, and 7, Potyrailo discloses Clm 4 a system, comprising: a memory storing instructions; one or more communication interfaces; and one or more hardware processors coupled to the memory via the one or more communication interfaces (Para [0072] individual sensors are typically arranged into wireless sensing nodes (also known as motes) with the key hardware (long-lifetime battery or energy harvesting source, simple signal conditioning components, low-power processor) and software (small needed memory, computational capacity, high modularity) requirements for individual nodes; thus disclosing features for performing the instructions disclosed below), wherein the one or more hardware processors are configured by the instructions to: apply, a potential over a plurality of frequencies (Para [0052] Seven spectral parameters can be calculated as illustrated in the plot 30 of FIG. 4. These parameters include the frequency position F.sub.p and magnitude Z.sub.p of Z.sub.re(f), the resonant F.sub.1 and anti-resonant F.sub.2 frequencies of Z.sub.re(f), the impedance magnitudes Z.sub.1 and Z.sub.2 at F.sub.1 and F.sub.2 frequencies; Fig. 4) through a food item contained inside an enclosed package (Para [0039] "single-use container" includes, but is not limited to, packaging, manufacturing, or monitoring equipment, which may be disposed of after use or reconditioned for reuse. Single-use packaging in the food industry includes, but is not limited to, food) using electrochemical impedance spectroscopy (Para [0031] measured using the entire impedance spectra;  the impedance spectrum (its both real and imaginary parts) may be analyzed simultaneously using various parameters for analysis); obtain, values of electrical voltages and electrical impedances of the food item as a function of frequency of the applied potential (Para [0052] Seven spectral parameters can be calculated as illustrated in the plot 30 of FIG. 4. These parameters include the frequency position F.sub.p and magnitude Z.sub.p of Z.sub.re(f), the resonant F.sub.1 and anti-resonant F.sub.2 frequencies of Z.sub.re(f), the impedance magnitudes Z.sub.1 and Z.sub.2 at F.sub.1 and F.sub.2 frequencies; impedance is a resistance of electric circuit or component to alternating current in response to electrical voltage; Fig. 4); derive, using a trained model, a plurality of features from the values of the electrical voltages and the electrical impedances obtained, wherein the trained model is trained on an impedance spectrum and a voltage spectrum data obtained by varying the frequency over a range of voltages to characterize the food item and correlate with quality (Para [0006] gas dosimeter also includes a multivariate sensor disposed in the housing. The sensor is configured to determine a concentration of the analyte over time. In addition, the multivariate sensor includes an irreversible sensing material. Electrical properties of the irreversible sensing material are configured to change irreversibly upon exposure to the analyte; Para [0008] measuring a real part and an imaginary part of an impedance spectrum of a resonant sensor antenna coated with an irreversible sensing material, calculating at least six spectral parameters of the resonant sensor antenna coated with the irreversible sensing material, reducing the impedance spectrum or the calculated spectral parameters to a single data point using multivariate analysis to selectively determine the concentration of the analyte, and determining one or more environmental parameters from the impedance spectrum; Para [0024] "gas dosimetry" includes monitoring the concentration of an analyte over time and may be used in a variety of monitoring applications including, but not limited to, air and environment monitoring for toxic gases and vapors, detection of explosives (e.g., vapors leaking from cargo containers in transit), detection of food spoilage (e.g., vapors evolving during food storage)); and estimate, the quality of the food item in real-time by correlating the plurality of derived features with the quality of the food item contained inside the enclosed package (Para [0024] "gas dosimetry" includes monitoring the concentration of an analyte over time and may be used in a variety of monitoring applications including, but not limited to, air and environment monitoring for toxic gases and vapors, detection of explosives (e.g., vapors leaking from cargo containers in transit), detection of food spoilage (e.g., vapors evolving during food storage)).

Regarding Claims 2, 5, and 8, Potyrailo further discloses wherein the enclosed package comprises of a plurality of layers which includes a plurality of polyethylene layers and a conducting layer arranged between two adjacent polyethylene layers (Para [0033-0034] protecting material example to include polyethylene and transducer and sensing film for protection).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potyrailo et al. (US 20140011286), hereinafter ‘Potyrailo’ as applied to claims 2, 5, and 8 above, and further in view of Varshney et al. (Interdigitated array microelectrode based impedance biosensor coupled with magnetic nanoparticle–antibody conjugates for detection of Escherichia coli O157:H7 in food samples, April 2006), hereinafter ‘Varshney’.

Regarding Claims 3, 6, and 9, Potyrailo teaches herein the conducting layer comprised in the enclosed package configured therein to determine the variation in applied potential over the plurality of frequencies associated with the food item (Para [0008] measuring a real part and an imaginary part of an impedance spectrum of a resonant sensor antenna coated with an irreversible sensing material, calculating at least six spectral parameters of the resonant sensor antenna coated with the irreversible sensing material, reducing the impedance spectrum or the calculated spectral parameters to a single data point using multivariate analysis to selectively determine the concentration of the analyte, and determining one or more environmental parameters from the impedance spectrum; Para [0024] "gas dosimetry" includes monitoring the concentration of an analyte over time and may be used in a variety of monitoring applications including, but not limited to, air and environment monitoring for toxic gases and vapors, detection of explosives (e.g., vapors leaking from cargo containers in transit), detection of food spoilage (e.g., vapors evolving during food storage; Para [0052] These parameters include the frequency position F.sub.p and magnitude Z.sub.p of Z.sub.re(f), the resonant F.sub.1 and anti-resonant F.sub.2 frequencies of Z.sub.re(f), the impedance magnitudes Z.sub.1 and Z.sub.2 at F.sub.1 and F.sub.2 frequencies; Fig. 4).
Potyrailo fails to explicitly disclose comprises of functionalized micro-electrodes.
Varshney teaches an interdigitated array microelectrode based impedance biosensor coupled
with magnetic nanoparticle–antibody conjugates for detection of E-coli using an impedance biosensor for the benefit of separation of target cells from the mixture of bacterial and food matrix and help to concentrate the separated cells into a small volume for impedance measurements within the active layer of microelectrodes (Pg 2409, Col. 1, paragraph 2).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to combine the use of functionalized micro-electrodes to separate of target cells from the mixture of bacterial and food matrix and help to concentrate the separated cells into a small volume for impedance measurements within the active layer of microelectrodes as taught by Varshney in Pg 2409, Col. 1, paragraph 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868